Case 1:20-cv-06589-AT Document 14 Filed 12/01/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
EVELINA CALCANO, ON BEHALF OF DOC #: ——
HERSELF AND ALL OTHER PERSONS DATE FILED: _ 12/1/2020 _
SIMILARLY SITUATED,

Plaintiff,

-against- 20 Civ. 6589 (AT)

FISHUSA, INC., ORDER

Defendant.

 

 

ANALISA TORRES, District Judge:

On October 28, 2020, the Court ordered the parties to submit a joint letter and proposed case
management plan by November 25, 2020, in advance of the initial pretrial conference scheduled for
December 3, 2020. ECF No. 13. Those submissions are overdue.

Accordingly, by December 2, 2020, at 2:00 p.m., the parties shall file their joint letter and
proposed case management plan, or Plaintiff shall file a letter requesting an adjournment of the
conference.

SO ORDERED.

Dated: December 1, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
